Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 1 of 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CASE NO.
ATILLA TOTH,
COMPLAINT AND
Plaintiff, JURY DEMAND
-against-

HUDSON YARDS CONSTRUCTION LLC, TUTOR PERINI
CORPORATION, THE RELATED COMPANIES, L.P., ERY
SOUTH RESIDENTIAL TOWER LLC and METROPOLITAN
TRANSPORTATION AUTHORITY,

Defendants.

 

Plaintiff, by and through his attorneys, RONAI & RONAI, L.L.P., as and for his

Complaint, respectfully alleges, upon information and belief:

I, NATURE OF THE CASE
I This:#8'an action for personal injuries, pain and suffering sustained by plaintiff as
a result of the negligence of defendants on April 16, 2019, in the County of New York, State of

New York.

Il. JURISDICTION AND VENUE
2. Jurisdiction is predicated upon 28 U.S.C. section 1332 (a)(2) as plaintiff has not

yet been granted the privilege of remaining permanently in the United States.
3. Within ninety days (90) of the occurrence herein, a notice of claim in writing was

served on behalf of ATILLA TOTH, upon THE METROPOLITAN TRANSPORTATION

AUTHORITY in accordance with Section 50-e of the General Municipal Law.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 2 of 33

4, Prior to the commencement of this action, notice of the intention of ATILLA
TOTH to commence an action, unless the claim presented was adjusted within the prescribed
time as set forth by applicable law to adjust such claims, was served on behalf of ATILLA
TOTH upon THE METROPOLITAN TRANSPORTATION AUTHORITY.

5. Although more than thirty (30) days have elapsed since service of such notice of
claim, THE METROPOLITAN TRANSPORTATION AUTHORITY neglected and has refused
to pay said claim or adjust same.

6. A hearing pursuant to General Municipal Law 50-h has not been requested and
therefore is deemed waived.

7. The amount in controversy herein exceeds $75,000.00, exclusive of costs.

8. Venue lies in the Southern District of New York in that the events giving rise to

this action occurred within the Southern District of New York.

Ill. THE PARTIES

9. At all times herein mentioned, plaintiff ATILLA TOTH was and still is a citizen

and resident of Hungary.

10. The defendant HUDSON YARDS CONSTRUCTION LLC, at all times herein
mentioned, was and still is a limited liability company organized and existing under the laws of
the State of Delaware, licensed to do business in New York, with its principal place of business

situated in the County of New York and the State of New York.

11. At all times herein mentioned, defendant THE RELATED COMPANIES, L.P. is

a member of defendant HUDSON YARDS CONSTRUCTION LLC.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 3 of 33

12. The defendant TUTOR PERINI CORPORATION, at all times herein mentioned,
was and still is a corporation organized and existing under the laws of the State of
Massachusetts, licensed to do business in New York, with its principal place of business situated
in the County of Los Angeles and the State of California.

13. The defendant THE RELATED COMPANIES, L.P., at all times herein
mentioned, was and still is a partnership organized and existing under the laws of the State of
New York, licensed to do business in New York, with its principal place of business situated in
the County of New York and the State of New York.

14. At all times herein mentioned, the general partner of defendant THE RELATED
COMPANIES, L.P. is The Related Realty Group, Inc., a corporation organized and existing
under the laws of the State of Delaware with its principal place of business situated in the County
of New York and the State of New York.

15. The defendant ERY SOUTH RESIDENTIAL TOWER LLC, at all times herein
mentioned, was and still is a limited liability company organized and existing under the laws of
the State of Delaware, licensed to do business in New York, with its principal place of business
situated in the County of New York and the State of New York.

16. At all times herein mentioned, Stephen M. Ross, Jeff T. Blau, Bruce A. Beal,
Gregory H. Gushee and Michael Iannacone were and still are members of defendant ERY
SOUTH RESIDENTIAL TOWER LLC.

17. At all times herein mentioned, Stephen M. Ross was and still is a citizen and

resident of New York.

18. At all times herein mentioned, Jeff T. Blau was and still is a citizen and resident

of New York.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 4 of 33

19, At all times herein mentioned, Bruce A. Beal was and still is a citizen and resident
of New York.

20. _— At all times herein mentioned, Gregory H. Gushee was and still is a citizen and
resident of New York.

21. At all times herein mentioned, Michael Iannacone was and still is a citizen and
resident of New York.

22. The defendant METROPOLITAN TRANSPORTATION AUTHORITY, at all
times herein mentioned, was and still is public benefit corporation created pursuant to Article 5

of Title II of the Public Authorities Law of the State of New York.

IV. FACTUAL ALLEGATIONS

23. On April 16, 2019, plaintiff ATILLA TOTH was performing certain construction
work at the premises known at 553 West 30" Street, New York, New York 10017, a/k/a “15
Hudson Yards” [hereinafter referred to as the “Subject Premises”] as a worker/laborer within the
contemplation of New York State Labor Law 200 et. seq., and is a person for whom the statutory
rights and protection of those sections apply.

24. On April 16, 2019, plaintiff ATILLA TOTH was employed by Wood Touch Up
Solutions, LLC.

25. At all times mentioned, the subject premises was owned, leased, operated,

controlled, maintained, managed and/or supervised by defendant HUDSON YARDS

CONSTRUCTION LLC.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 5 of 33

26. At all times mentioned, the subject premises was owned, leased, operated,
controlled, maintained, managed and/or supervised by defendant TUTOR PERINI
CORPORATION.

27. At all times mentioned, the subject premises was owned, leased, operated,
controlled, maintained, managed and/or supervised by defendant THE RELATED
COMPANIES, L.P.

28. At all times mentioned, the subject premises was owned, leased, operated,
controlled, maintained, managed and/or supervised by defendant ERY SOUTH RESIDENTIAL
TOWER LLC.

29, At all times mentioned, the subject premises was owned, leased, operated,
controlled, maintained, managed and/or supervised by defendant METROPOLITAN
TRANSPORTATION AUTHORITY. |

30. That at some point prior to April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC entered into an agreement with defendant METROPOLITAN
TRANSPORTATION AUTHORITY, wherein and whereby it was agreed, among other things,
that defendant METROPOLITAN TRANSPORTATION AUTHORITY would perform
construction work and provide labor services at the subject premises.

31. That on April 16, 2019, defendant METROPOLITAN TRANSPORTATION
AUTHORITY was the general contractor working at the subject premises for defendant ERY
SOUTH RESIDENTIAL TOWER LLC.

32. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 6 of 33

33. | Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

34. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

35. That at some point prior to April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC entered into an agreement with defendant THE RELATED
COMPANIES, L.P., wherein and whereby it was agreed, among other things, that defendant
THE RELATED COMPANIES, L.P. would perform construction work and provide labor

services at the subject premises.

36. That on April 16, 2019, defendant THE RELATED COMPANIES, L.P. was the
general contractor working at the subject premises for defendant ERY SOUTH RESIDENTIAL
TOWER LLC.

37. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

38. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

39. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

40. That at some point prior to April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC entered into an agreement with defendant HUDSON YARDS
CONSTRUCTION LLC, wherein and whereby it was agreed, among other things, that defendant
HUDSON YARDS CONSTRUCTION LLC would perform construction work and provide labor

services at the subject premises.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 7 of 33

41. That on April 16, 2019, defendant HUDSON YARDS CONSTRUCTION LLC
was the general contractor working at the subject premises for defendant ERY SOUTH
RESIDENTIAL TOWER LLC.

42. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

43. Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

44. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

45. That at some point prior to April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC entered into an agreement with defendant TUTOR PERINI
CORPORATION, wherein and whereby it was agreed, among other things, that defendant

TUTOR PERINI CORPORATION would perform construction work and provide labor services

at the subject premises.

46. That on April 16, 2019, defendant TUTOR PERINI CORPORATION was the

general contractor working at the subject premises for defendant ERY SOUTH RESIDENTIAL

TOWER LLC.

47. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

48. Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

49. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 8 of 33

50. That at some point prior to April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC entered into an agreement with defendant Wood Touch Up
Solutions, LLC, wherein and whereby it was agreed, among other things, that Wood Touch Up

Solutions, LLC would perform construction work and provide labor services at the subject

premises.

51. That on April 16, 2019, Wood Touch Up Solutions, LLC was the contractor
working at the subject premises for defendant ERY SOUTH RESIDENTIAL TOWER LLC.

52. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

53. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

54. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

55. That at some point prior to April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY entered into an agreement with defendant ERY SOUTH
RESIDENTIAL TOWER LLC, wherein and whereby it was agreed, among other things, that
defendant ERY SOUTH RESIDENTIAL TOWER LLC would perform construction work and

provide labor services at the subject premises.

56. That on April 16, 2019, defendant ERY SOUTH RESIDENTIAL TOWER LLC

was the general contractor working at the subject premises for defendant METROPOLITAN

TRANSPORTATION AUTHORITY.

57. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 9 of 33

58. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

59. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

60. That at some point prior to April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY entered into an agreement with defendant THE RELATED
COMPANIES, L.P., wherein and whereby it was agreed; among other things, that defendant
THE RELATED COMPANIES, L.P. would perform construction work and provide labor

services at the subject premises.

61. That on April 16, 2019, defendant THE RELATED COMPANIES, L.P. was the
general contractor working at the subject premises for defendant METROPOLITAN
TRANSPORTATION AUTHORITY.

62. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

63. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

64. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

65. That at some point prior to April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY entered into an agreement with defendant HUDSON
YARDS CONSTRUCTION LLC, wherein and whereby it was agreed, among other things, that
defendant HUDSON YARDS CONSTRUCTION LLC would perform construction work and

provide labor services at the subject premises.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 10 of 33

66. That on April 16, 2019, defendant HUDSON YARDS CONSTRUCTION LLC
was the general contractor working at the subject premises for defendant METROPOLITAN
TRANSPORTATION AUTHORITY.

67. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

68. | Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

69. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

70. That at some point prior to April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY entered into an agreement with defendant TUTOR PERINI
CORPORATION, wherein and whereby it was agreed, among other things, that defendant
TUTOR PERINI CORPORATION would perform construction work and provide labor services

at the subject premises.

71, That on April 16, 2019, defendant TUTOR PERINI CORPORATION was the

general contractor working at the subject premises for defendant METROPOLITAN

TRANSPORTATION AUTHORITY.

72, Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

73, Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

74, ‘That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 11 of 33

75. That at some point prior to April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY entered into an agreement with Wood Touch Up Solutions,
LLC, wherein and whereby it was agreed, among other things, that Wood Touch Up Solutions,
LLC would perform construction work and provide labor services at the subject premises.

76. That on April 16, 2019, Wood Touch Up Solutions, LLC was the contractor
working at the subject premises for defendant METROPOLITAN TRANSPORTATION
AUTHORITY.

77. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

78, Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

79. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

80. That at some point prior to April 16, 2019, defendant THE RELATED
COMPANIES, L.P. entered into an agreement with defendant HUDSON YARDS
CONSTRUCTION LLC, wherein and whereby it was agreed, among other things, that defendant
HUDSON YARDS CONSTRUCTION LLC would perform construction work and provide labor

services at the subject premises.

81. That on April 16, 2019, defendant HUDSON YARDS CONSTRUCTION LLC

was the general contractor working at the subject premises for defendant THE RELATED

COMPANIES, L.P.

82. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 12 of 33

83. | Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

84. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

85. That at some point prior to April 16, 2019, defendant THE RELATED
COMPANIES, L.P. entered into an agreement with defendant TUTOR PERINI
CORPORATION, wherein and whereby it was agreed, among other things, that defendant
TUTOR PERINI CORPORATION would perform construction work and provide labor services

at the subject premises.

86. That on April 16, 2019, defendant TUTOR PERINI CORPORATION was the

general contractor working at the subject premises for defendant THE RELATED

COMPANIES, L.P.

87. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

88. | Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

89. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

90. That at some point prior to April 16, 2019, defendant THE RELATED
COMPANIES, L.P. entered into an agreement with Wood Touch Up Solutions, LLC, wherein
and whereby it was agreed, among other things, that Wood Touch Up Solutions, LLC would

perform construction work and provide labor services at the subject premises.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 13 of 33

91. That on April 16, 2019, Wood Touch Up Solutions, LLC was the contractor
working at the subject premises for defendant THE RELATED COMPANIES, L.P.

92. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

93. | Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

94. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

95. That at some point prior to April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC entered into an agreement with defendant THE RELATED
COMPANIES, L.P., wherein and whereby it was agreed, among other things, that defendant
THE RELATED COMPANIES, L.P. would perform construction work and provide labor

services at the subject premises.

96. That on April 16, 2019, defendant THE RELATED COMPANIES, L.P. was the

general contractor working at the subject premises for defendant HUDSON YARDS

CONSTRUCTION LLC.

97. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

98. Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

99. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 14 of 33

100. That at some point prior to April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC entered into an agreement with defendant TUTOR PERINI
CORPORATION, wherein and whereby it was agreed, among other things, that defendant
TUTOR PERINI CORPORATION would perform construction work and provide labor services

at the subject premises.

101. That on April 16, 2019, defendant TUTOR PERINI CORPORATION was the
general contractor working at the subject premises for defendant HUDSON YARDS
CONSTRUCTION LLC.

102. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

103. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

104. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

105. That at some point prior to April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC entered into an agreement with Wood Touch Up Solutions, LLC,
wherein and whereby it was agreed, among other things, that Wood Touch Up Solutions, LLC
would perform construction work and provide labor services at the subject premises.

106. That on April 16, 2019, Wood Touch Up Solutions, LLC was the contractor
working at the subject premises for defendant HUDSON YARDS CONSTRUCTION LLC.

107. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 15 of 33

108. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.
109. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

110. That at some point prior to April 16, 2019, defendant TUTOR PERINI
CORPORATION entered into an agreement with defendant THE RELATED COMPANIES,
L.P., wherein and whereby it was agreed, among other things, that defendant THE RELATED

COMPANIES, L.P. would perform construction work and provide labor services at the subject

premises.
111. That on April 16, 2019, defendant THE RELATED COMPANIES, L.P. was the
general contractor working at the subject premises for defendant TUTOR PERINI

CORPORATION.

112. Upon information and belief, the work aforesaid was being performed pursuant to

a written agreement.

113. Upon information and belief, the work aforesaid was being performed pursuant to

a verbal agreement.

114. That the aforesaid construction at the subject premises constituted an alteration,

improvement, renovation and/or significant improvement of said premises.

115. That at some point prior to April 16, 2019, defendant TUTOR PERINI
CORPORATION entered into an agreement with defendant HUDSON YARDS
CONSTRUCTION LLC, wherein and whereby it was agreed, among other things, that defendant
HUDSON YARDS CONSTRUCTION LLC would perform construction work and provide labor

services at the subject premises.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 16 of 33

116. That on April 16, 2019, defendant HUDSON YARDS CONSTRUCTION LLC
was the general contractor working at the subject premises for defendant TUTOR PERINI
CORPORATION.

117. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

118. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

119. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

120, That at some point prior to April 16, 2019, defendant TUTOR PERINI
CORPORATION entered into an agreement with Wood Touch Up Solutions, LLC, wherein and
whereby it was agreed, among other things, that Wood Touch Up Solutions, LLC would perform
construction work and provide labor services at the subject premises.

121. That on April 16, 2019, Wood Touch Up Solutions, LLC was the contractor
working at the subject premises for defendant TUTOR PERINI CORPORATION.

122. Upon information and belief, the work aforesaid was being performed pursuant to
a written agreement.

123. Upon information and belief, the work aforesaid was being performed pursuant to
a verbal agreement.

124. That the aforesaid construction at the subject premises constituted an alteration,
improvement, renovation and/or significant improvement of said premises.

125. That thereafter, and on or about April 16, 2019, Wood Touch Up Solutions, LLC

was actually engaged in performing construction work and labor services at the subject premises

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 17 of 33

which was owned, leased, operated, controlled, maintained, managed and/or supervised by
defendant HUDSON YARDS CONSTRUCTION LLC.

126. That thereafter, and on or about April 16, 2019, Wood Touch Up Solutions, LLC
was actually engaged in performing construction work and labor services at the subject premises
which was owned, leased, operated, controlled, maintained, managed and/or supervised by
defendant TUTOR PERINI CORPORATION .

127. That thereafter, and on or about April 16, 2019, Wood Touch Up Solutions, LLC
was actually engaged in performing construction work and labor services at the subject premises
which was owned, leased, operated, controlled, maintained, managed and/or supervised by
defendant THE RELATED COMPANIES, L.P. |

128. That thereafter, and on or about April 16, 2019, Wood Touch Up Solutions, LLC
was actually engaged in performing construction work and labor services at the subject premises
which was owned, leased, operated, controlled, maintained, managed and/or supervised by
defendant ERY SOUTH RESIDENTIAL TOWER LLC. |

129. That thereafter, and on or about April 16, 2019, Wood Touch Up Solutions, LLC
was actually engaged in performing construction work and labor services at the subject premises
which was owned, leased, operated, controlled, maintained, managed and/or supervised by
defendant METROPOLITAN TRANSPORTATION AUTHORITY.

130. That thereafter, and on or about April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,

managed and/or supervised by defendant TUTOR PERINI CORPORATION.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 18 of 33

131. That thereafter, and on or about April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant THE RELATED COMPANIES, L.P.

132. That thereafter, and on or about April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant ERY SOUTH RESIDENTIAL TOWER LLC.

133. That thereafter, and on or about April 16, 2019, defendant HUDSON YARDS
CONSTRUCTION LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant METROPOLITAN TRANSPORTATION
AUTHORITY.

134. That thereafter, and on or about April 16, 2019, defendant TUTOR PERINI
CORPORATION was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant HUDSON YARDS CONSTRUCTION LLC.

135. That thereafter, and on or about April 16, 2019, defendant TUTOR PERINI
CORPORATION was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant THE RELATED COMPANIES, L.P.

136. That thereafter, and on or about April 16, 2019, defendant TUTOR PERINI

CORPORATION was actually engaged in performing construction work and labor services at

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 19 of 33

the subject premises which was owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant ERY SOUTH RESIDENTIAL TOWER LLC.

137. That thereafter, and on or about April 16, 2019, defendant TUTOR PERINI
CORPORATION was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or

supervised by defendant METROPOLITAN TRANSPORTATION AUTHORITY.

138. That thereafter, and on or about April 16, 2019, defendant THE RELATED
COMPANIES, L.P. was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant HUDSON YARDS CONSTRUCTION LLC.

139. That thereafter, and on or about April 16, 2019, defendant THE RELATED
COMPANIES, L.P. was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant TUTOR PERINI CORPORATION.

140. That thereafter, and on or about April 16, 2019, defendant THE RELATED
COMPANIES, L.P. was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant ERY SOUTH RESIDENTIAL TOWER LLC.

141. That thereafter, and on or about April 16, 2019, defendant THE RELATED
COMPANIES, L.P. was actually engaged in performing construction work and labor services at
the subject premises which was owned, leased, operated, controlled, maintained, managed and/or

supervised by defendant METROPOLITAN TRANSPORTATION AUTHORITY.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 20 of 33

142. That thereafter, and on or about April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant HUDSON YARDS CONSTRUCTION LLC.

143. That thereafter, and on or about April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant TUTOR PERINI CORPORATION.

144. That thereafter, and on or about April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant THE RELATED COMPANIES, L.P.

145. That thereafter, and on or about April 16, 2019, defendant ERY SOUTH
RESIDENTIAL TOWER LLC was actually engaged in performing construction work and labor
services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant METROPOLITAN TRANSPORTATION
AUTHORITY.

146. That thereafter, and on or about April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY was actually engaged in performing construction work and
labor services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant HUDSON YARDS CONSTRUCTION LLC.

147. That thereafter, and on or about April 16, 2019, defendant METROPOLITAN

TRANSPORTATION AUTHORITY was actually engaged in performing construction work and

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 21 of 33

labor services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant TUTOR PERINI CORPORATION.

148. That thereafter, and on or about April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY was actually engaged in performing construction work and
labor services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant THE RELATED COMPANIES, L.P.

149. That thereafter, and on or about April 16, 2019, defendant METROPOLITAN
TRANSPORTATION AUTHORITY was actually engaged in performing construction work and
labor services at the subject premises which was owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant ERY SOUTH RESIDENTIAL TOWER LLC.

150. That at all times herein mentioned, and or about April 16, 2019, plaintiff ATILLA
TOTH was actually engaged in the course of his employment as a construction laborer by Wood
Touch Up Solutions, LLC, which said contractor was engaged by defendant HUDSON YARDS
CONSTRUCTION LLC and plaintiff was actually performing certain construction work, labor
and services at the subject premises owned, leased, operated, controlled, maintained, managed
and/or supervised by defendant HUDSON YARDS CONSTRUCTION LLC, which constituted
an alteration, improvement, renovation and/or significant improvement of the subject premises.

151. That at all times herein mentioned, and or about April 16, 2019, plaintiff ATILLA
TOTH was actually engaged in the course of his employment as a construction laborer by Wood
Touch Up Solutions, LLC, which said contractor was engaged by defendant TUTOR PERINI
CORPORATION and plaintiff was actually performing certain construction work, labor and

services at the subject premises owned, leased, operated, controlled, maintained, managed and/or

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 22 of 33

supervised by defendant TUTOR PERINI CORPORATION, which constituted an alteration,
improvement, renovation and/or significant improvement of the subject premises.

152. That at all times herein mentioned, and or about April 16, 2019, plaintiff ATILLA
TOTH was actually engaged in the course of his employment as a construction laborer by Wood
Touch Up Solutions, LLC, which said contractor was engaged by defendant THE RELATED
COMPANIES, L.P. and plaintiff was actually performing certain construction work, labor and
services at the subject premises owned, leased, operated, controlled, maintained, managed and/or
supervised by defendant THE RELATED COMPANIES, L.P., which constituted an alteration,
improvement, renovation and/or significant improvement of the subject premises.

153. That at all times herein mentioned, and or about April 16, 2019, plaintiff ATILLA
TOTH was actually engaged in the course of his employment as a construction laborer by Wood
Touch Up Solutions, LLC, which said contractor was engaged by defendant ERY SOUTH
RESIDENTIAL TOWER LLC and plaintiff was actually performing certain construction work,
labor and services at the subject premises owned, leased, operated, controlled, maintained,
managed and/or supervised by defendant ERY SOUTH RESIDENTIAL TOWER LLC, which
constituted an alteration, improvement, renovation and/or significant improvement of the subject
premises.

154. That at all times herein mentioned, and or about April 16, 2019, plaintiff ATILLA
TOTH was actually engaged in the course of his employment as a construction laborer by Wood
Touch Up Solutions, LLC, which said contractor was engaged by defendant METROPOLITAN
TRANSPORTATION AUTHORITY and plaintiff was actually performing certain construction
work, labor and services at the subject premises owned, leased, operated, controlled, maintained,

managed and/or supervised by defendant METROPOLITAN TRANSPORTATION

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 23 of 33

AUTHORITY, which constituted an alteration, improvement, renovation and/or significant
improvement of the subject premises.

155. That on or about April 16, 2019, and while plaintiff ATILLA TOTH was lawfully
engaged upon said premises in performing certain construction work, labor and services in the
course of his employment as a construction laborer by his employer Wood Touch Up Solutions,
LLC, he was caused, allowed and permitted to fall from an elevated height and thereby was
caused to sustain gravity related injuries and was cause to sustain grievous personal injuries.

156. That on or about April 16, 2019, and while plaintiff ATILLA TOTH was lawfully
engaged upon said premises in performing certain construction work, labor and services in the
course of his employment as a construction laborer by his employer Wood Touch Up Solutions,
LLC, he was caused to trip, stumble and fall, thereby was caused to sustain gravity related
injuries and was cause to sustain grievous personal injuries.

157. That at all times herein mentioned, and on or about April 16, 2019, defendant
HUDSON YARDS CONSTRUCTION LLC, its agents, servants and/or employees reserved onto
itself and duty of general supervision, direction and control of the work being performed at the
subject premises by Wood Touch Up Solutions, LLC, plaintiffs employer.

158. That at all times herein mentioned, and on or about April 16, 2019, defendant
HUDSON YARDS CONSTRUCTION LLC, its agents, servants and/or employees breached
their duty of general supervision, direction and control of the work being performed at the
subject premises by Wood Touch Up Solutions, LLC, plaintiff’s employer.

159. That at all times herein mentioned, and on or about April 16, 2019, defendant

TUTOR PERINI CORPORATION, its agents, servants and/or employees reserved onto itself

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 24 of 33

and duty of general supervision, direction and control of the work being performed at the subject
premises by Wood Touch Up Solutions, LLC, plaintiffs employer.

160. That at all times herein mentioned, and on or about April 16, 2019, defendant
TUTOR PERINI CORPORATION, its agents, servants and/or employees breached their duty of
general supervision, direction and control of the work being performed at the subject premises by
Wood Touch Up Solutions, LLC, plaintiffs employer.

161. That at all times herein mentioned, and on or about April 16, 2019, defendant
RELATED COMPANIES, L.P., its agents, servants and/or employees reserved onto itself and
duty of general supervision, direction and control of the work being performed at the subject
premises by Wood Touch Up Solutions, LLC, plaintiffs employer.

162. That at all times herein mentioned, and on or about April 16, 2019, defendant
THE RELATED COMPANIES, L-P., its agents, servants and/or employees breached their duty
of general supervision, direction and control of the work being performed at the subject premises
by Wood Touch Up Solutions, LLC, plaintiff's employer. |

163. That at all times herein mentioned, and on or about April 16, 2019, defendant
ERY SOUTH RESIDENTIAL TOWER LLC, its agents, servants and/or employees reserved
onto itself and duty of general supervision, direction and control of the. work being performed at
the subject premises by Wood Touch Up Solutions, LLC, plaintiff's employer.

164. That at all times herein mentioned, and on or about April 16, 2019, defendant
ERY SOUTH RESIDENTIAL TOWER LLC, its agents, servants and/or employees breached
their duty of general supervision, direction and control of the work being performed at the

subject premises by Wood Touch Up Solutions, LLC, plaintiff's employer.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 25 of 33

165. That at all times herein mentioned, and on or about April 16, 2019, defendant
METROPOLITAN TRANSPORTATION AUTHORITY, its agents, servants and/or employees
reserved onto itself and duty of general supervision, direction and control of the work being
performed at the subject premises by Wood Touch Up Solutions, LLC, plaintiff’s employer.

166. That at all times herein mentioned, and on or about April 16, 2019, defendant
METROPOLITAN TRANSPORTATION AUTHORITY, its agents, servants and/or employees
breached their duty of general supervision, direction and control of the work being performed at

the subject premises by Wood Touch Up Solutions, LLC, plaintiffs employer.

167. Defendant HUDSON YARDS CONSTRUCTION LLC breached its statutory
duty to plaintiff by failing to furnish, erect, supply, provide an make available to plaintiff
ATILLA TOTH, ladders, scaffolds, nets, ropes or other devices so constructed, placed and
operated as to afford him proper protection for the performance of his work as aforesaid and to

otherwise fulfill its statutory obligations.

168. Defendant HUDSON YARDS CONSTRUCTION LLC breached its statutory
duty to plaintiff by failing to use reasonable care in constructing, securing, shoring, equipping, or
guarding the worksite or in arranging, operating, or conduction the work in the area of the
worksite so as to provide reasonable and adequate protection and safety to the persons employed

therein, and to otherwise fulfill its statutory obligations.

169. Defendant HUDSON YARDS CONSTRUCTION LLC breached its statutory
duty to the plaintiff by allowing the workmen, and in particular the plaintiff herein, to work in a

defectively constructed premise and location.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 26 of 33

170. Defendant HUDSON YARDS CONSTRUCTION LLC breached its statutory
duty to the plaintiff by allowing the workmen, and in particular the plaintiff herein, to be in a
defectively constructed premise and location.

171. Defendant HUDSON YARDS CONSTRUCTION LLC breached its statutory
duty to the plaintiff by failing to provide the plaintiff with the protection to which he was entitled
within the meaning, definition and coverage of the New York State Labor Law aforesaid and
which failure to provide the plaintiff said protection was the proximate cause of the happening of
the occurrence complained of and the injuries sustained by the plaintiff.

172... Defendant HUDSON YARDS CONSTRUCTION LLC owed plaintiff an absolute
non-delegable duty and for the breach of which they are liable to the plaintiff.

173. Defendant TUTOR PERINI CORPORATION breached its statutory duty to
plaintiff by failing to furnish, erect, supply, provide an make available to plaintiff ATILLA
TOTH, ladders, scaffolds, nets, ropes or other devices so constructed, placed and operated as to
afford him proper protection for the performance of his work as aforesaid and to otherwise fulfill
its statutory obligations.

174. Defendant TUTOR PERINI CORPORATION breached its statutory duty to
plaintiff by failing to use reasonable care in constructing, securing, shoring, equipping, or
guarding the worksite or in arranging, operating, or conduction the work in the area of the
worksite so as to provide reasonable and adequate protection and safety to the persons employed
therein, and to otherwise fulfill its statutory obligations.

175. Defendant TUTOR PERINI CORPORATION breached its statutory duty to the
plaintiff by allowing the workmen, and in particular the plaintiff herein, to work in a defectively

constructed premise and location.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 27 of 33

176. Defendant TUTOR PERINI CORPORATION breached its statutory duty to the
plaintiff by allowing the workmen, and in particular the plaintiff herein, to be in a defectively
constructed premise and location. |

177. Defendant TUTOR PERINI CORPORATION breached its statutory duty to the
plaintiff by failing to provide the plaintiff with the protection to which he was entitled within the
meaning, definition and coverage of the New York State Labor Law aforesaid and which failure
to provide the plaintiff said protection was the proximate cause of the happening of the
occurrence complained of and the injuries sustained by the plaintiff.

178. Defendant TUTOR PERINI CORPORATION owed plaintiff an absolute non-
delegable duty and for the breach of which they are liable to the plaintiff.

179. Defendant THE RELATED COMPANIES, L.P. breached its statutory duty to
plaintiff by failing to furnish, erect, supply, provide an make available to plaintiff ATILLA
TOTH, ladders, scaffolds, nets, ropes or other devices so constructed, placed and operated as to
afford him proper protection for the performance of his work as aforesaid and to otherwise fulfill
its statutory obligations.

180. Defendant THE RELATED COMPANIES, L.P. breached its statutory duty to
plaintiff by failing to use reasonable care in constructing, securing, shoring, equipping, or
guarding the worksite or in arranging, operating, or conduction the work in the area of the
worksite so as to provide reasonable and adequate protection and safety to the persons employed

therein, and to otherwise fulfill its statutory obligations.

181. Defendant THE RELATED COMPANIES, L.P. breached its statutory duty to the
plaintiff by allowing the workmen, and in particular the plaintiff herein, to work in a defectively

constructed premise and location.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 28 of 33

182. Defendant THE RELATED COMPANIES, L.P. breached its statutory duty to the
plaintiff by allowing the workmen, and in particular the plaintiff herein, to be in a defectively
constructed premise and location.

183. Defendant THE RELATED COMPANIES, L.P. breached its statutory duty to the
plaintiff by failing to provide the plaintiff with the protection to which he was entitled within the
meaning, definition and coverage of the New York State Labor Law aforesaid and which failure
to provide the plaintiff said protection was the proximate cause of the happening of the
occurrence complained of and the injuries sustained by the plaintiff.

184. Defendant THE RELATED COMPANIES, L.P. owed plaintiff an absolute non-
| delegable duty and for the breach of which they are liable to the plaintiff. |

185. Defendant ERY SOUTH RESIDENTIAL TOWER LLC breached its statutory
duty to plaintiff by failing to furnish, erect, supply, provide an make available to plaintiff
ATILLA TOTH, ladders, scaffolds, nets, ropes or other devices so constructed, placed and
operated as to afford him proper protection for the performance of his work as aforesaid and to

otherwise fulfill its statutory obligations.

186. Defendant ERY SOUTH RESIDENTIAL TOWER LLC breached its statutory
duty to plaintiff by failing to use reasonable care in constructing, securing, shoring, equipping, or
guarding the worksite or in arranging, operating, or conduction the work in the area of the
worksite so as to provide reasonable and adequate protection and safety to the persons employed
therein, and to otherwise fulfill its statutory obligations.

187. Defendant ERY SOUTH RESIDENTIAL TOWER LLC breached its statutory
duty to the plaintiff by allowing the workmen, and in particular the plaintiff herein, to work in a

defectively constructed premise and location.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 29 of 33

188. Defendant ERY SOUTH RESIDENTIAL TOWER LLC breached its statutory
duty to the plaintiff by allowing the workmen, and in particular the plaintiff herein, to be in a

defectively constructed premise and location.

189. Defendant ERY SOUTH RESIDENTIAL TOWER LLC breached its statutory
duty to the plaintiff by failing to provide the plaintiff with the protection to which he was entitled
within the meaning, definition and coverage of the New York State Labor Law aforesaid and
which failure to provide the plaintiff said protection was the proximate cause of the happening of

the occurrence complained of and the injuries sustained by the plaintiff.

190. Defendant ERY SOUTH RESIDENTIAL TOWER LLC owed plaintiff an
absolute non-delegable duty and for the breach of which they are liable to the plaintiff.

191. Defendant METROPOLITAN TRANSPORTATION AUTHORITY breached its
statutory duty to plaintiff by failing to furnish, erect, supply, provide an make available to
plaintiff ATILLA TOTH, ladders, scaffolds, nets, ropes or other devices so constructed, placed
and operated as to afford him proper protection for the performance of his work as aforesaid and

to otherwise fulfill its statutory obligations.

192. Defendant METROPOLITAN TRANSPORTATION AUTHORITY breached its
statutory duty to plaintiff by failing to use reasonable care in constructing, securing, shoring,
equipping, or guarding the worksite or in arranging, operating, or conduction the work in the area
of the worksite so as to provide reasonable and adequate protection and safety to the persons

employed therein, and to otherwise fulfill its statutory obligations.

193. Defendant METROPOLITAN TRANSPORTATION AUTHORITY breached its
statutory duty to the plaintiff by allowing the workmen, and in particular the plaintiff herein, to

work in a defectively constructed premise and location.
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 30 of 33

194. Defendant METROPOLITAN TRANSPORTATION AUTHORITY breached its
statutory duty to the plaintiff by allowing the workmen, and in particular the plaintiff herein, to

be in a defectively constructed premise and location.

195. Defendant METROPOLITAN TRANSPORTATION AUTHORITY breached its
statutory duty to the plaintiff by failing to provide the plaintiff with the protection to which he
was entitled within the meaning, definition and coverage of the New York State Labor Law
aforesaid and which failure to provide the plaintiff said protection was the proximate cause of the
happening of the occurrence complained of and the injuries sustained by the plaintiff.

196. Defendant METROPOLITAN TRANSPORTATION AUTHORITY owed
plaintiff an absolute non-delegable duty and for the breach of which they are liable to the

plaintiff.

197. By reason of the foregoing, plaintiff ATILLA TOTH was severely injured and
damaged, sustained severe nervous shock and mental anguish, great physical pain and emotional
upset, some of which injuries are believed to be permanent in nature and duration, and he will
permanently cause to suffer pain, inconvenience and other effects of such injuries he incurred
and in the future will necessarily incur further hospital and/or medical expenses in an effort to be
cured of said injuries, and plaintiff ATILLA TOTH will be unable to pursue his usual duties with

the same degree of efficiency as prior this accident, all to his great damage.

V. FIRST CAUSE OF ACTION
198. The allegations of the preceding paragraphs are repeated here as if fully stated.

199, Plaintiff was injured due to defendants’ negligence, carelessness and recklessness

as stated herein.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 31 of 33

200. Plaintiff has thereby been damaged in the amount of FIVE MILLION

($5,000,000.00) Dollars.

VI. SECOND CAUSE OF ACTION
201. The allegations of the preceding paragraphs are repeated here as if fully stated.
202. On April 16, 2019, plaintiff ATILLA TOTH was a worker/laborer within the
contemplation of Labor Law Sections 200 et. seg., and is a person for whom the statutory rights

and protections of those sections apply.

203. The work contracted for by the defendant HUDSON YARDS CONSTRUCTION
LLC involved construction, excavation, and demolition work upon said premises, within the

contemplation of Labor law Section 200 et seq.

204. The work contracted for by the defendant TUTOR PERINI CORPORATION
involved construction, excavation, and demolition work upon said premises, within the

contemplation of Labor law Section 200 et seq.

205. The work contracted for by the defendant THE RELATED COMPANIES, L.P.
involved construction, excavation, and demolition work upon said premises, within the

contemplation of Labor law Section 200 et seq.

206. The work contracted for by the defendant ERY SOUTH RESIDENTIAL TOWER
LLC involved construction, excavation, and demolition work upon said premises, within the

contemplation of Labor law Section 200 et seq.

207. The work contracted for by the defendant METROPOLITAN
TRANSPORTATION AUTHORITY involved construction, excavation, and demolition work

upon said premises, within the contemplation of Labor law Section 200 et seq.

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 32 of 33

208. Plaintiff was injured due to defendants’ violation of New York Labor Law
Sections 200, 240(1), and/or 241(6).

209. Plaintiff was injured due to defendants’ violation of one or more sections of 12
NYCRR Part 23, the Industrial Code.

210. Plaintiff has thereby been damaged in the amount of FIVE MILLION

($5,000,000.00) Dollars.

Vil. DEMAND FOR TRIAL

211. Plaintiff demands a trial by jury for this action.

WHEREFORE, the plaintiff demands judgment against defendants for the first cause of
action in the amount of FIVE MILLION ($5,000,000.00) DOLLARS and for the second cause of
action in the amount of FIVE MILLION ($5,000,000.00) DOLLARS, and for such other relief as
this Court dems just and proper.

Dated: Port Chester, New York
November 21, 2019

 

 

“By! Holly Ostrov Ronai (HO-3923)
RONAI & RONAI, L.LP.

Attorneys for Plaintiff
The Ronai Building

34 Adee Street
Port Chester, New York 10573
(914) 824-4777

 
Case 1:19-cv-10802 Document1 Filed 11/21/19 Page 33 of 33

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK CASE NO.
ATILLA TOTH,
Plaintiff,
-against-

HUDSON YARDS CONSTRUCTION LLC, TUTOR PERINI CORPORATION, THE
RELATED COMPANIES, L.P.. ERY SOUTH RESIDENTIAL TOWER LLC and

METROPOLITAN TRANSPORTATION AUTHORITY,
.Defendants.

RONAT & RONAT, L.L.P.
Attorneys for Plaintiff
The Ronai Building
34 Adee Street
Port Chester, New York 10573
914-824-4777

 
